DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) is acknowledged.
Claims 6-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 09, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for rotating said shredding mechanism (claim 1, line 3)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for rotating” without reciting sufficient structure to achieve the function.
Claim limitation “means for rotating at least one of said rollers (claim 1, line 7)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for rotating” without reciting sufficient structure to achieve the function. 
Claim limitation “means for conveying shredded material (claim 1, line 8)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for conveying” without reciting sufficient structure to achieve the function. 
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be corresponding  structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, limitation: “means for rotating said shredding mechanism” is taken to be a motor (see page 19);  “means for rotating at least one of said rollers” is taken to be a motor (see page 22);  “means for conveying shredded material” is taken to be a conveyor belt (see page 20).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaudreault et al. (hereinafter “Gaudreault”) (US 2011/0290921 A1).
Regarding claim 1, Gaudreault discloses a method for shredding and baling material comprising the steps of: 
providing a shredding assembly (374), said shredding assembly comprising a rotatable shredding mechanism and a means for rotating said shredding mechanism (see para. 110);
providing a baling assembly (378), said baling assembly comprising a housing (fig. 14) including a fixed portion (fig. 14) and a door (500), a series of rollers (530, 532,..(see para. 105)) disposed within said housing (fig. 14), a plurality of belts (554)  disposed about said rollers (see fig. 14) , a wrap feeder (see para. 107) for feeding a wrap material about said bale material, and means for rotating at least one of said rollers (see para. 105);
providing a means for conveying (496) shredded material from said shredding assembly to said baling assembly (see fig. 14);
feeding material to be shredded into said shredding assembly (see para. 64, the last five lines);
rotating said shredding mechanism in a first direction to shred said material (see para. 110, lines 5-8);
conveying said shredded material from said shredding assembly to said baling assembly (see para. 108, lines 1-5); 

baling said shredded material (para. 108, lines 5-15).
Regarding claim 3, the method set forth in claim 1, further comprising the steps of:
rotating said shredded material between said belts (para. 108, lines 6-10);
compressing said shredded material (see “applies pressure” in para. 108, line 7); 
engaging said wrap feeder to feed a wrap material around said shredded material (para. 108, lines 14-16);
providing tension on said wrap material while said wrap material is being wrapped about said shredded material and cutting said wrap material (para. 108, lines 15-16 disclose “the bale 52 is wrapped and then released from the compaction chamber 556” which inherently discloses that the wrap material is tensioned by rotation of a bale in the compaction chamber during a wrapping operation and the wrap material is cut in order for a wrapped bale to be released from the compaction chamber); and
opening said door of said housing to release a wrapped bale (see para. 108, the last two lines).
Regarding claim 4, the method set forth in claim 1, Gaudreault discloses the method for shredding and baling material with all of the method steps as set forth above; and thus the apparatus of Gaudreault inherently includes a computer in order to control the means for rotating the shredding mechanism, to control the means for driving the roller of the baling assembly, to control the wrap feeder, and to control the door of the baling assembly .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gaudreault in view of Kraus (US 8,656,830).
Gaudreault discloses “when the core has reached the desired sized, the bale 52 is wrapped (see para. 108, lines 12-13)”, which implied that there is a sensing device for sensing when a bale has reached maximum capacity in order to start a wrapping operation. Gaudreault does not expressly disclose that the sensing device is a contact sensor.
Kraus, in a related round baling art, discloses a contact sensor is one of many sensors can be used for sensing when a bale has reached maximum capacity (see col. 4, lines 10-16). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensing device of Gaudreault, as a contact sensor, as suggested by Kraus, since the contact sensor is one of many choices of sensing . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gaudreault in view of Fukumori et al. (hereinafter “Fukumori”) (US 2003/0093979 A1).
Gaudreault discloses the invention substantially as claimed as set forth above. Gaudreault does not expressly disclose the steps of: pausing operation of said shredding assembly and said means for conveying when said baling assembly has reached maximum capacity; and resuming operation of said shredding assembly and said means for conveying after a bale has been released. 
Fukumori, in a related round baling art, discloses that a shredding operation of an agitator (6) and feeding operation of shredded material by a conveyor belt (30) for feeding shredded material into a bale chamber (4) are temporary interrupts until a door (4b) is closed [note that it is well known in baling art for the door (4b) to open when a bale has reached its full size eject the bale] to prevent excessive shredded material to enter the bale chamber (see para. 35, the last five lines), and resuming operation of the shredding assembly and the means for conveying after a bale has been released [see para. 35, which discloses that the agitator (6) will start again when the rear door (4b) is closed. It is noted that it is old and well known in a round baling art that when a bale has been released, the rear door is closed in order to start making a new bale].   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the operation of the baler of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various methods for shredding and baling material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 9, 2021